Citation Nr: 0021903	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO. 94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


INTRODUCTION

The appellant had active duty from January 1970 to October 
1971.   

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal of an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The RO granted service connection for PTSD and evaluated the 
disorder as 10 percent disabling.  In July 1997, the Board 
remanded the veteran's claim in order to obtain a VA 
examination.  Subsequently, in a June 1999 decision, the 
Board denied a rating in excess of 10 percent for PTSD.   

By order dated in April 2000 and pursuant to a joint motion 
to remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's June 1999 decision and remanded the appellant's claim 
for further development of the record and readjudication as 
to the issue listed on the title page of this decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

When the Board remanded the veteran's appeal in July 1997, 
the psychiatric examiner was to identify all of the veteran's 
psychiatric disorders and specify the symptomatology 
associated with each.  Any overlapping symptomatology was 
also to be identified.  The Board notes that besides PTSD, 
several other psychiatric diagnoses are of record, including 
dementia and depression.  While the VA examiner in May 1998 
differentiated the veteran's symptoms associated with 
dementia from his PTSD, no similar explanation was provided 
for depression.  



Given these ambiguities, clarification is warranted and an 
updated psychiatric examination is critical to a resolution 
of the issue presented; i.e., the severity of the appellant's 
service-connected PTSD independent of any non service-
connected psychiatric disability.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran, 
through his attorney, and ascertain if 
the veteran has received any VA, private, 
or other medical treatment for his 
psychiatric disorders which is not 
presently in his claims folder.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain such 
records and associate them with the 
claims folder.  

2.  Following the receipt of any 
additional medical records, the veteran 
should be afforded a comprehensive VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  

The claims folder, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
acknowledge the availability and review 
of the veteran's VA claims file in the 
report of examination generated as a 
result of this remand.  




The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  In 
particular, the examiner should address 
the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;





(4) the presence, extent, frequency and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, 
including depression, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD, and, if not so related, 
whether the veteran's PTSD has any effect 
on the severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  

The examiner is requested to assign a 
numerical Global Assessment of 
Functioning (GAF) score and furnish an 
explanation of the numerical score as 
provided in DSM-IV.  The examiner should 
also discuss the GAF scores assigned on 
VA examinations in November 1995 and May 
1998, and address the significance of the 
disparity of those scores, including in 
conjunction with the GAF score assigned 
during the current examination.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner as to 
the severity of PTSD must be accompanied 
by a complete rationale.

3.  The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of Court.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and a further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this 
regard, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, including with 38 C.F.R. 
§§ 3.102, 4.3 and 4.7 (1999).  The 
diagnostic criteria for evaluation of 
psychiatric disabilities before and after 
November 7, 1996, are to be considered.  
The RO should also consider the 
applicability of "staged ratings" per 
Fenderson v. West, 12 Vet. App. 119 
(1999) when making a determination in 
this case.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his attorney, 
including any additional laws and regulations.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examinations may result in 
the denial of the higher rating claim.  38 C.F.R. § 3.655 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

